Carpinello, J. Appeal from a decision of the Workers’ Compensation Board, filed September 13, 2005, which, inter alia, ruled that claimant sustained accidental injuries arising out of and in the course of his employment.
Claimant, a nurse practitioner employed by Mt. Sinai Hospital in New York City, suffered multiple injuries in a traffic accident while attending a continuing education conference. He thereafter filed a claim for workers’ compensation benefits and, following hearings, a Workers’ Compensation Law Judge found that claimant’s injuries were compensable because they were sustained during the course of his employment. That determination was affirmed by the Workers’ Compensation Board, prompting this appeal by the employer and its. workers’ compensation carrier.
We affirm. Injuries sustained during the course of an employee’s travel may be compensable if such travel was encouraged by and inures a benefit to an employer (see generally Matter of Neacosia v New York Power Auth., 85 NY2d 471, 476-478 [1995]). Here, claimant offered testimony indicating that his attendance at continuing education conferences was a mandatory requirement of his position. He further asserted that he was encouraged, by the “preceptor” assigned to him by his employer, to attend the specific conference at which he was injured. Notably, such “preceptor,” who defined herself as a supervisor and mentor to claimant, testified on the employer’s behalf and admitted that she supplied claimant with a brochure advertising that conference and “strongly encouraged” him to take advantage of the employer’s policy advocating employee participation in such courses. Furthermore, the employer’s payment records to claimant reflect that he received remuneration for two “conference days,” supporting his contention that his request for time off to attend a work-related conference had *920been approved. Based on the foregoing, we conclude that the Board’s decision is supported by substantial evidence and we decline to disturb it (see Matter of Shanbaum v Alliance Consulting Group, 26 AD3d 587, 587 [2006]).
Cardona, EJ., Spain, Rose and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.